United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Rochester, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2517
Issued: March 20, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On September 22, 2008 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ August 21, 2008 decision denying her request for merit review.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board does not have jurisdiction over the merits
of this case.
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for further
merit review of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
This case has previously been before the Board. By decision dated July 18, 2007, the
Board affirmed the Office decision dated December 15, 2006 denying her claim for recurrence of
disability. The Board found that the evidence of record was insufficient to demonstrate how
appellant’s present condition was causally related to her previous 1981 employment injury,

inflammatory left knee effusion and fracture distal left condyle. The findings of fact and
conclusions of law from the prior decisions are hereby incorporated by reference.
Following the Board’s decision, appellant submitted additional medical evidence and, by
letter dated October 12, 2007, requested reconsideration. In support of her request, she
submitted medical reports from Strong Memorial Hospital detailing office visits occurring
between July 13, 1982 and April 7, 2005.
Additionally, appellant submitted physical therapy reports. Included with these reports
was a medical note signed by Dr. Richard A. Lewis, a Board-certified orthopedic surgeon,
concerning appellant’s physical therapy. Dr. Lewis prescribed water therapy and an exercise
program.
Appellant also submitted a June 16, 2008 attending physician’s report (CA-20) signed by
Dr. Allen D. Boyd, a Board-certified orthopedic surgeon, in which he checked the box indicating
that appellant’s condition was caused or aggravated by her federal employment. Dr. Boyd
reported treating appellant with total left and right knee joint replacements. He did not proffer a
diagnosis or findings from examination. Dr. Boyd advised appellant on March 3, 2008 that she
was able to resume regular work duties on March 17, 2008 and that the only permanent effects of
her injury would be limited range of motion.
Additionally, appellant submitted an August 14, 2006 medical treatment report, signed by
Dr. Boyd. She also submitted a June 13, 2008 medical note of Dr. Donna Ferrero, Boardcertified physiatrist, who diagnosed appellant with chronic neck pain that arose from a workrelated injury on March 16, 1997.
By decision dated August 21, 2008, the Office denied reconsideration on the grounds that
the evidence submitted was insufficient to warrant further merit review of the case. It found the
reports from Strong Memorial Hospital were previously received and irrelevant because they
concerned visits prior to the date of her claimed recurrence. The Office found the physical
therapy notes of limited probative value because physical therapists are not physicians for
purposes of the Federal Employees’ Compensation Act and therefore their reports are not
considered medical evidence. It found the Form CA-20 of diminished probative value because it
did not include a detailed history of appellant’s injury, findings on examination, or a rationalized
medical opinion on the relationship between her disability and her accepted work-related injury.
Furthermore, the Office found the report of Dr. Boyd to be of diminished probative value
because it did not address the causal relationship between the alleged diagnosed condition and
factors of employment. Finally, it concluded that Dr. Ferrero’s medical report was irrelevant as
it related to a neck injury not the accepted injury, inflammatory left knee effusion and fracture
distal left condyle.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the Act,
the Office’s regulations provide that the application for reconsideration, including all supporting
documents, must set forth arguments and contain evidence that either: (1) shows that the Office
erroneously applied or interpreted a specific point of law; (2) advances a relevant legal argument

2

not previously considered by the Office; or (3) constitutes relevant and pertinent new evidence
not previously considered by the Office.1
ANALYSIS
The Office denied merit review on the grounds that appellant did not raise a new legal
argument or submit new and relevant medical evidence. In requesting reconsideration, appellant
did not show that the Office erroneously applied or interpreted a specific point of law or advance
a relevant legal argument not previously considered by the Office. Thus, she is not entitled to a
review of the merits of her claim based on the first and second above-noted requirements under
section 10.606(b)(2).2
Concerning the third of the above-noted requirements under section 10.606(b)(2),
appellant did not submit any pertinent new and relevant evidence not previously considered by
the Office in support of her request for reconsideration. The record reflects that the hospital
reports from Strong Memorial Hospital were previously submitted and, therefore, considered in
the Office’s prior decision. Material that is repetitious or duplicative of that already in the case
record has no evidentiary value in establishing a claim and does not constitute a basis for
reopening a case.3 Such repetitious and duplicative evidence is prima facie insufficient to
constitute a basis for reopening the claim for further merit review.4
Furthermore, the physical therapy notes do not constitute pertinent relevant evidence
because physical therapists are not considered physicians for purposes of the Act.5 Thus their
opinions and reports are not considered medical evidence for purposes of the Act and are
insufficient evidence to constitute a basis for reopening the claim for further merit review.
Finally, Drs. Boyd, Ferrero and Lewis’s medical reports and notes are equally insufficient
medical evidence. The underlying issue in this case is causal relationship. To constitute new
and relevant evidence, the medical report submitted must provide medical opinion regarding
causal relationship with some probative medical value. On appellant’s Form CA-20, Dr. Boyd
checked a box “yes” to indicate that appellant’s left knee injury was caused or aggravated by her
federal employment. The Board has held that when a physician’s opinion on causal relationship

1

20 C.F.R. § 10.606(b)(2)(i-iii).

2

20 C.F.R. § 10.606(b)(2).

3

Katherine A. Williamson, 33 ECAB 1696 (1982).

4

Buck Green, 37 ECAB 374 (1986).

5

See Robert J. Krstyen, 44 ECAB 227, 229 (1992) (holding that lay individuals such as physician’s assistants,
nurses and physical therapists are not competent to render a medical opinion under the Act). See also Jane A. White,
34 ECAB 515 (1983) (holding a physical therapist is not a physician within the meaning of the Act and therefore not
competent to give a medical opinion).

3

consists only of checking “yes” to a form question, without explanation or rationale, that opinion
has little probative value.6
Dr. Ferrero’s medical report diagnosed appellant with chronic neck pain. While this
diagnosis is new, it does not address the underlying issue in this case, which is causal
relationship. Similarly, Dr. Lewis’ medical note merely prescribed a course of physical therapy
and, therefore, contributes nothing new, relevant or pertinent concerning a rationalized causal
connection between any diagnosed condition and the accepted injury of 1981.
Thus, the Office properly declined to reopen the case on the merits as appellant did not
meet the criteria for a merit review.7
CONCLUSION
The Board finds that the Office properly denied appellant’s October 12, 2007 request for
merit review.
ORDER
IT IS HEREBY ORDERED THAT the August 21, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 20, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

See Lucrecia Nielsen, 42 ECAB 583 (1991); Lillian Jones, 34 ECAB 379 (1982) (an opinion on causal
relationship which consists only of a physician checking yes to a medical form report question on whether the
claimant’s disability was related to the history given is of little probative value).
7

20 C.F.R. § 10.606(b)(2)(i-iii).

4

